DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 8 December 2021 is acknowledged.  The traversal is on the grounds that there are not mutually exclusive feature between the inventions of groups I and II.  This is not found persuasive because the inventions of group I includes sub-elements of varying widths along elevation and azimuth directions, which is not required by the invention of group II, and the invention of group II requires various configurations of comb structures, which are not require by the invention of group I. Applicant also argues that the invention of group III is not distinct from either the invention of group I or the invention of group II. However, both the invention of group I and the invention of group II can be made by processes that do not require the details of the invention of group III, such as those that do not require dicing steps.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 December 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hajati (US 2014/0117812).
With respect to claim 1, Hajati discloses a transducer array (Fig 1A), comprising: an element (item 101) formed of one or more sub-elements (items 111A-116A and 111B-116B), at least one sub-element having a different resonance frequency (Abstract).
With respect to claim 2, Hajati discloses the transducer array of claim 1, wherein the transducer array is formed of at least one element and wherein the element is driven by an electrical circuit (Fig 5) and electrically isolated from adjacent elements (Fig 1).
With respect to claim 3, Hajati discloses the transducer array of claim 2, wherein relative proportions of the one or more sub-elements are equal in the element and each element of the transducer array has a similar resonance frequency (Fig 1).
With respect to claim 4, Hajati discloses the transducer array of claim 2, wherein widths of the one or more sub- elements vary through the transducer array, the widths defined along one of elevation direction and an azimuth direction (Fig 1).
With respect to claim 5, Hajati discloses the transducer array of claim 2, wherein relative proportions of each of the one or more sub-elements varies along the transducer array and at least one element of the transducer array has a different frequency range (Fig1 and Abstract).
With respect to claim 6, Hajati discloses the transducer array of claim 5, wherein the relative proportions of each of the one or more sub-elements varies amongst each element of the transducer array along at least one of an azimuth direction and an elevation direction (Fig 1).
With respect to claim 7, Hajati discloses the  transducer array of claim 1, further comprising more than one type of element, each type of element having a different resonance frequency and frequency range, incorporated in the transducer array (Fig 1 and Abstract).
With respect to claim 8, Hajati discloses the transducer array of claim 7, wherein the more than one type of element in the transducer array has non-uniform dimensions along at least one of an azimuth and an elevation direction (Fig 1).
With respect to claim 9, Hajati discloses the transducer array of claim 1, wherein a quantity of the one or more sub-elements in the element varies across the transducer array (Fig 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837